Citation Nr: 1450915	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-18 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from March 1996 to March 2000.

The issue of entitlement to service connection for obstructive sleep apnea comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in January 2014.  The issue of entitlement to service connection for a right ankle disability returns following a Board Remand in January 2014.  Both matters were originally on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Review of the record reveals that the claims folders are now in "Virtual VA" and Veterans Benefit Management System (VBMS) electronic files. 

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A continuing right ankle disability was not manifested during service and is not shown to be related to active service; arthritis, to the extent present, was not manifested within a year of separation from service.


CONCLUSION OF LAW

A chronic right ankle disability was not incurred in or aggravated by service; right ankle arthritis, to the extent present, may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in June 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for a right ankle disability.  He contends that he injured the right ankle while participating in physical fitness training (running) days before his release from service and that he assumed the ankle injury would be temporary so he did not seek formal treatment for the condition.  In a September 2009 statement, the Veteran stated that he had only a few days left in the Marine Corps when he badly twisted his right ankle on a run.  The Veteran has asserted that the right ankle problems persisted from the time of the injury during active duty through the present.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The service treatment records are absent complaints, findings, or diagnoses of any right ankle problems in service.  On the clinical examination for separation from service in January 2000, the Veteran's lower extremities and feet were evaluated as normal.  On the Report of Medical History completed by the Veteran in conjunction with his separation physical, the Veteran denied ever having swollen or painful joints and foot trouble.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic right ankle disorder during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  Of record is a December 2008 private medical record which notes that radiographic findings of the right ankle and foot include plantar flexed metatarsals and midfoot arthritis and acute radiographic findings of osteoarthritis.  Thus, to the extent that the findings of arthritis include the ankle, such first showing of any arthritis of the right ankle was not until several years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  The Veteran has asserted the right ankle problems persisted from the time of the injury during active duty through the present.  These assertions are supported by a history reported by the Veteran during VA medical appointments.  In addition, the Veteran has submitted two lay statements in May 2010 in which one friend recollected that he noticed trouble with the right ankle after the Veteran came home from service and the other recollected a ten-year history of a walking problem with the right leg.  

In this case, however, the record includes statements from the Veteran which are inconsistent with statements made that he injured his right ankle in service just days before discharge and that he has had right ankle pain ever since.  VA treatment records in July 2007 and September 2008 indicate that the Veteran reported right ankle injury in 1996, three years prior to his discharge from service.  At the February 2014 VA examination, the Veteran reported right ankle pain in late 1999 when he twisted his ankle during a run, that he was not seen by medical personnel, and that after a couple of days the pain resolved.

There is further lay evidence which is inconsistent with the Veteran's statements that he injured his right ankle during service.  Private medical record dated in December 2008 indicates that the Veteran's chief complaint was a painful right ankle, that symptoms first occurred over the "last several months," and that there was no history of injury or trauma.  The record further noted that the Veteran denied any previous episodes of this condition except as noted above.  The provider noted that the past history and review of the symptoms was recorded on a form completed by the Veteran and reviewed by the provider.  

Factors to consider when assessing the credibility of lay evidence include facial plausibility, internal consistency, consistency with other evidence (lay and medical, including the absence of medical records/treatment, interest or bias (self interest or desire for monetary gain), bad character, and demeanor of the witness in personal hearing cases).  

The Board finds that the statements made to health care professionals during the course of treatment are more probative than statements made in furtherance of an appeal for compensation benefits.  

In this case, the Board finds more probative the statement made at the December 2008 private medical visit than the statements made at VA visits subsequent to his filing his claim for benefits.  The Board notes that the Veteran did not report that he had been having right ankle problems since service until after he filed his claim for benefits.  In addition, the Veteran did not report that he injured his right ankle a few days prior to his discharge from service until after the June 2009 rating decision was issued denying his claim and noting that his service treatment records were negative for treatment received or a diagnosis of a right ankle condition on active service.  

In addition, the lay statements by the Veteran's friends, despite the credibility of the reports, are of little probative weight as they are contradicted by the probative evidence of record, including the Veteran's denial of any joint swelling or pain at discharge, no treatment for any right ankle problem until seven years after discharge from service, and the December 2008 private treatment record indicating that symptoms first occurred over the last several months and that there was no history of injury of trauma.

As such, the Board finds that the more credible and probative evidence of records weighs against a finding of continuity of symptomatology of his right ankle disorder since service.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the Veteran clearly now has a right ankle disorder.  The record indicates that he has been diagnosed as having right ankle arthrosis and anterior talofibular ligament tear status post-surgical repair.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and his active duty service.  

No medical professional, however, has ever related this condition to the appellant's active duty service.  The Veteran underwent VA examination in February 2014 at which time he reported that he had right ankle pain in late 1999 and "twisted ankle" during run but was not seen by medical personnel, and after a couple of days the pain resolved.  The Veteran reported that he was ultimately seen for right ankle pain in 2007 at VA but not before then.  The examiner noted that the Veteran underwent surgery in August 2013for complete tear of ATF ligament.  After physical examination of the Veteran and review of the claims file, the examiner opined that his right ankle condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's service record was silent for right ankle condition and that he was not seen by a provider for a right ankle condition until July 2007 on VA new patient visit, seven years after discharge from service.  The examiner also noted that on his separation examination in January 2000, the Veteran marked "NO" to "swollen or painful joints" and "foot trouble" and that there was no mention of a right ankle condition on separation exam.  The examiner opined that the Veteran's right ankle condition most likely started after his discharge from service.

Thus, the record is absent evidence of a chronic right ankle disorder during service, right ankle arthritis within a year of discharge from service, and medical evidence of a nexus between current right ankle disorder and the Veteran's active duty service.  Further, the more probative evidence of record weighs against a finding of continuity of symptomatology of his right ankle disorder since service.

The Board must also consider the Veteran's own opinion that his right ankle disorder is related to his active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his current right ankle disorder as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  The Board does find the Veteran competent to report on such observable symptomatology such as right ankle pain, but in light of his denial of swollen or painful joints and foot trouble during service in addition to the lack of evidence of right ankle problems for a number of years following service, his statements are considered less probative than the VA physician's opinion.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
ORDER

Entitlement to service connection for a right ankle disability is denied.


REMAND

With respect to the issue of entitlement to service connection for sleep apnea, in its August 2014 Joint Motion for Remand, the parties agreed that the Board's analysis did not include consideration of the theory that a service-connected disability aggravated the Veteran's sleep apnea.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In his July 2010 Statement in Support of Claim, the Veteran stated that when he doesn't have medicine, it is hard for him to breathe through his nose due to discharge and crusting of mucus and that this is directly connected and affects his sleep apnea condition and is the main cause of his sleep apnea.

As the Veteran has been afforded a VA examination to determine whether a service-connected disability, including sinusitis, caused his sleep apnea, an opinion should be obtained as to whether a service-connected disability aggravated (permanently made worse) his sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right ankle that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  An addendum opinion should be obtained from the VA examiner who rendered the October 2011 opinion, if available, otherwise the opinion must be rendered by a similarly qualified provider.  The examiner must render an opinion as to whether it is at least as likely as not that service-connected allergic rhinitis and/or sinusitis permanently aggravated the Veteran's sleep apnea.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  If it is determined that additional examination is needed for an opinion to be entered, such examination should be scheduled.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


